Citation Nr: 1109577	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  99-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin deficiency.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter came to the Board of Veterans' Appeals (Board) from an April 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The appeal was initially denied by Board decision in May 2004.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court vacated the May 2004 Board decision by Order dated in September 2005.  This matter was remanded by the Board in August 2006.  The Board again denied the appeal in a January 2010 decision and the Veteran appealed to the Court.  In a Joint Motion for Remand (JMR), the parties agreed that a remand was required and the Court remanded the case in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties determined that VA had failed to meet it duty to assist under 38 U.S.C.A. § 5103A because the RO had not associated certain e-mail correspondence from the Veteran's counsel to the RO that identified internet links that potentially supported the Veteran's claim of significant exposure to chemicals in service.  The JMR directed the RO to associate the e-mail correspondence between the Veteran's representative and the RO along with the additional information submitted by the Veteran in support of his claim, which was provided to the RO prior to the Board's January 2010 decision.  

In a February 2011 brief, the Veteran's counsel argued that the RO had not considered the evidence detailing the Veteran's job duties and exposure to chemicals in service.  Again, it noted that certain documents, including the correspondence as well as the evidence provided in the internet links, regarding chemical exposure were not included in the claims file.  Along with the brief, counsel submitted copies of an August 2008 letter to the RO, a March 2006 letter from the Veteran describing his duties in service, and June 2008 e-mail correspondence with the RO that included the referenced internet links.  The Veteran's representative indicated that the Veteran did not waive RO consideration of this evidence.  Accordingly, this case must be returned to the RO in order to associate any and all correspondence with the claims file from the Veteran's counsel to the RO, including e-mails.  Moreover, the Board finds that the RO should undertake additional steps to verify the Veteran's chemical exposure while in service, to include obtaining service personnel records, investigating the internet links provided by the Veteran's counsel as well as associating any relevant documentation from these sites with the claims file, and contacting the United States Army and Joint Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to secure all available service personnel records.  If there are no records, the RO should so specifically find and the documentation used in making that determination should be set forth in the claims file.

2.  The RO should associate with the claims file all e-mail correspondence between the Veteran's representative and the RO along with the additional information provided to the RO prior to the Board's January 2010 decision, as well as any relevant documentation from the internet  sites identified by the Veteran.

3.  The RO should take appropriate steps to investigate and make a determination as to whether the Veteran was exposed to chemicals in service and what type of chemicals, to include reviewing the internet links provided by the Veteran's counsel in the e-mail correspondence.   

4.  If further investigation is necessary to make a determination on any claimed chemical exposure not already verified by the available evidence, the RO should prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's claimed in-service exposure to hazardous chemicals.  Copies of the Veteran's available service treatment records and service personnel records, description of job duties in service and his contentions regarding exposure to hazardous chemicals should be forwarded to the JSRRC.      

5.  After the above development is completed, and if and only if the above development confirms exposure to hazardous chemicals, he RO should send the claims file to a VA medical doctor who specializes in pulmonary disease to address the nature and etiology of the Veteran's alpha-1 antitrypsin deficiency.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All necessary special studies should be performed and all pertinent clinical findings reported in detail.  The examiner should be clearly informed in detail of the Veteran's exposure to hazardous chemicals while in service.  After reviewing the claims file, the examiner offer responses to the following:

 a)  Is the alpha-1 antitrypsin deficiency a congenital disease? If so, is it is at least as likely as not (a 50% or higher degree of probability) that the alpha-1 antitrypsin deficiency was aggravated during service, to include as due to any indentified chemical exposure, beyond the natural progress of the disease?

 b)  Regardless of the nature of the alpha-1 antitrypsin deficiency, does the Veteran suffer from a current disability resulting from a superimposed disease or injury during service?

6.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


